 CHARLES W. CARTER CO.251the authority to hire and discharge and are supervisors within themeaning of the Act :English Street mill:The superintendent,assistantsuperintendent,foremen, and assistant foreman in the knitting department, foremen inthe looping department, the dye house, and the finishing room, and aperson named Steed, who is in charge of electrical equipment and theboiler.Glenn mill:The superintendent and all foremen.Full-fashion and seamless mill:The superintendent, all foremen-fixers, and the foreman in the finishing department.Accordingly,we exclude these classifications from the unit found appropriate.The record shows that the Petitioner already representsunder cur-rent contract the employees in the English Street boarding rooms Nos.1 and 2 who the partiesagreeshould be excluded from the unit.Weshall therefore not include them in the election herein.However, theboarders at the Glenn mill and the full-fashion and seamless mill areunrepresented and we shall include them. If the Petitioner is selectedas representative of the employees in the unit described below, theparties may merge this unit and the English Street unit for bargain-ing purposes.Accordingly, we find that all production and maintenance employeesof the Employer's three hosiery mills locatedatHigh Point, NorthCarolina, and referred to as the English Street mill, the Glenn mill, andthe full-fashion and seamless mill, including all plant clericals, andthe watchmen, but excluding the boarders in boarding rooms Nos. 1 and2, all office clerical employees, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[The Board vacated the Order dismissing the petition.][Text of Direction of Election omitted from publication.]CharlesW. Carter Co.-Los AngelesandMrs. Edwin SelvinInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO,and Its Local 986, andIts Joint CouncilNo. 42,and Its Western Conference of Team-sters Organizing CommitteeandMrs. Edwin Selvin.Cases Nos.21-CA-2147 and 21-CB--686. Janwry 30,1956DECISION AND ORDEROn October 3, 1955, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that115 NLRB No. 43. 252DECISIONS,OF NATIONAL LABOR RELATIONS BOARDthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that theyceaseand desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the GeneralCounsel filed exceptions, and argument in support thereof, to theIntermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions,' and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner aORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:I.The Respondent Company, Charles W. Carter Co.-Los Angeles,Los Angeles, California, its officers, agents, successors, and assigns,shall :IIn accordance with the General Counsel's exceptions,Member Murdock would, as setforth below,find certain additional independent violations of the Act,and would,accord-ingly, include in the Order certain additional specific provisions.A majority of theBoard,however, deems it unnecessary to supplement the Intermediate Report.The TrialExaminer,on the basis of his unfair labor practice findings, sustained all the violationsalleged in the complaint;and the additional findings sought by the General Counsel wouldbe merely cumulative and would not enlarge the scope of the Order herein. Indeed, theGeneral Counsel generally concedes that the Trial Examiner's recommended order issufficiently broad in scope to enjoin the specific conduct involved in the exceptions.Cf.International Typographical Union, et al.,86 NLRB 951,at 961 ;Chicago Typo-graphical Union No. 16 and International Typographical Union,86 NLRB 1041, at 1044;the former remanded in part, but enforced on this point inAmerican Newspaper Pub-lishers v.N. L. R.B., 193 F. 2d 782 (C. A. 7).2Member Murdock,however, finds merit in the General Counsel's exceptions and wouldexpand the Board's findings and Order accordingly.The General Counsel, in his excep-tions, specifically excepts to(1) the Trial Examiner's failure to find that the speechesmade by the Respondent Company's counsel and president to the employees constitutedindependent violations of Section 8 (a) (1), (2),and (3) ; (2) the Trial Examiner'sfailure to recommend that the Respondent Company be ordered to cease and desist frominforming its employees that they have to become members of the Unions,and fromassisting or contributing support to the Unions;(3) the Trial Examiner's failure to findthat the demands of the Unions on the Company to compel its employees to join theUnions and to enter into a union-shop contract,and the picketing of the Unions in further-ance of these demands constituted independent violations of Section 8 (b) (1) (A) and8 (b) (2) ; and(4) the Trial Examiner's failure to recommend that the Unions be orderedto cease and desist from picketingactivity.The independent violations were properly alleged in the complaint and established bythe evidence.The General Counsel was diligent to except to the Trial Examiner's failure tomake findings thereon and to include in the order provisions specifically prohibiting suchconduct.(The statement in footnote 1 that the Trial Examiner sustained"all the viola-tions alleged in the complaint"must mean only that he found that all thesections of theActalleged to have been violated were violated-not that he found that all conduct allegedin the complaint to be violations was illegal.)In these circumstances Member Murdockbelieves that the General Counsel is entitled to have his exceptions honored.He furtherbelieves that this specificity in the order and the notice to the employees is necessaryand desirable to purge fully the effect of the specific acts of unlawful conduct on theemployees. CHARLES W. CARTER CO.253(a)Cease and desist from:(1)Encouraging membership in Respondent Unions, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO, Local 986, and Western Conference of Team-sters Organizing Committee, or in any other labor organization ofits employees, by compelling them to become or remain members ofthose organizations under threat of discharge, or by discriminatingin any other manner in regard to hire or tenure of employment, or anyterm or condition of employment, except to the extent authorized bySection 8 (a) (3) of the Act.(2)Giving effect to its contract of December 7, 1954, with the above-named labor organizations, or to any extension, renewal, modification,or supplement thereof, or to any superseding agreement, unless anduntil said labor organizations shall have been certified by the NationalLabor Relations Board as the representative of Respondent Com-pany's employees, provided that Respondent Company, in complyingherewith, shall not be required to vary or abandon the wages, hours,seniority, or other substantive features of its relations with employeesestablished in performance of said contract.(3) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the rights guaranteed by Section7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) of theAct.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act:(1)Withhold and withdraw all recognition from RespondentUnions, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIO, Local 986, andWestern Conference of Teamsters Organizing Committee, as theexclusive representative of its employees for the purpose of collectivebargaining unless and until said labor organizations shall have beenduly certified by the National Labor Relations Board as the exclusiverepresentative of such employees.(2)Post in conspicuous places, at its place of business, including allplaces where notices to employees are customarily posted, copies ofthe notice attached hereto marked "Appendix A." 3Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by a representative of the Re-spondent Company, be posted by it immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent Company to insure that said notices are not altered, defaced, orcovered by any other material.(3)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.II.The Respondent Unions, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO,Local 986, and Western Conference of Teamsters Organizing Com-mittee, their officers, representatives, and agents, shall :(a)Cease and desist from:(1)Causing or attempting to cause Respondent Company, CharlesW. Carter Co.-Los Angeles, to discriminate against employees inviolation of Section 8 (a) (3) of the Act.(2)Giving effect to the contract of December 7, 1954, with theRespondent Company or to any extension, renewal, modification, orsupplement thereof, or to any superseding agreement, unless and untilRespondent Unions shall have been certified by the National LaborRelations Board as the representative of the aforesaid employees ofRespondent Company.(3) In any other manner restraining or coercing employees of theRespondent Company in the exercise of the rights guaranteed by Sec-tion 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) of theAct.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Post in conspicuous places in their business offices, including allplaces where notices to members are customarily posted, copies of thenotice attached hereto marked "Appendix B." 4Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by a representative of RespondentUnions, be posted by them immediately upon receipt thereof and main-tained for sixty (60). consecutive days thereafter in conspicuous places,including'all places where notices to employees are customarily posted.Reasonable steps shall be taken by them to insure that said notices arenot altered, defaced, or covered by any other material.(2)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice for posting, the Respondent Company will-ing, in places where notices to the employees of the Company are cus-tomarily posted, for a period of sixty (60) consecutive days thereafter.Copies of said notice shall be furnished by the Regional Director,A See footnote 3,supra. CHARLES W. CARTER CO.255signed by the Respondent Unions, and forthwith returned to theRegional Director for said posting.(3)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthey have taken to comply herewith.III.Respondents CharlesW. Carter Co.-Los Angeles,its offi-cers,agents, successors, and assigns, and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL-CIO, Local 986, and Western Conference of Teamsters Organ-izing Committee, their officers, representatives, and agents, shall ceaseand desist from giving effect to any checkoff cards heretofore executedby the employees of Respondent Company authorizing the deduc-tion of periodic dues and initiation fees from theirwagesfor remit-tance to Respondent Unions, Local 986 and Western Conference ofTeamsters Organizing Committee, and shall refund to all employeesand former employees whose dues and fees were checked off pursuant tothe checkoff agreement, or anyextension, renewal, modification, or sup-plement thereof, or any agreement superseding it,, theamounts de-ducted from the employees'earnings.IT IS FURTHERORDEREDthat the complaint, insofar as it alleges thecommission of unfair labor practices by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, and by Joint Council No. 42, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT recognize and we will withhold recognition fromInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO,Local 986, and WesternConference of Teamsters Organizing Committee as the exclu-sive representative of our employees,for the purposes of collec-tive bargaining,unless and until either of those labor organiza-tions shall have been certified by the National Labor RelationsBoard as said representative.WE WILL NOT give effect to our agreement of December 7, 1954,with the above-named labor organizations,or to any extension,renewal,modification, or supplement thereof,or any supersedingagreement, unless and until those Unions shall have been cer-tified by the National Labor Relations Board as the representativeof an appropriate unit of our employees. 256DECISIONSOF NATIONALLABOR RELATIONS BOARD 'WE WILL NOTencouragemembership in Local 986 and WesternConference of Teamsters Organizing Committee,or inany otherlabor organization of our employees, by compelling employees tobecomeor remainmembers of such organization under threatof discharge, and we will not discriminate in any othermanner inregard to their hire or tenure of employment, or any term or con-dition thereof, except to the extent authorized by Section 8 (a)(3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed bySection 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized bySection 8 (a) (3) of the Act.WE WILL NOT give effect to any checkoff cards heretofore ex-ecuted by our employees authorizing the deduction of periodicdues and initiation fees from their wages for remittance to Local986 and Western Conference of Teamsters Organizing Commit-tee and we will refund to all our employees and former employeesfrom whose wages we have deducted or withheld funds for trans-mittal to the above-named labor organizations the amount of allsuch deductions and withholdings.All our employeesare freeto become, remain, or to refrainfrom be-coming or remaining, members of the above-named Unions, or anyother labor organization, except to the extent that this right may beaffected byan agreementin conformity with Section 8 (a) (3) of theAct.We will not discriminate in regard to hireor tenure of em-ployment or any term or,condition of employment against any em-ployee because of membership in or nonmembership in any such labororganization.CHARLES W. CARTER Co.-Los ANGELES,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by'any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL-CIO, LOCAL 986, AND WESTERN CONFERENCEOF TEAMSTERSORGANIZINGCOMMITTEEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : CHARLES W. CARTER CO.257WE WILL NOT give effect to our agreement with Charles W. Car-ter Co.-Los Angeles,_ dated December 7, 1954, and we will notenter into, give effect to, or enforce, any extension, renewal, modi-fication, or supplement thereof, or any superseding agreement,until we shall have been duly certified by the National LaborRelations Board as the representative of the employees of CharlesW. Carter Co.-Los Angeles in an appropriate unit.WE WILL NOT cause or attempt to cause Charles W. Carter Co.-Los Angeles to discriminate against employees in violation ofSection 8 (a) (3) of the Act.WE WILL NOT give effect to any checkoff cards heretofore exe-cuted by the employees of Charles W. Carter Co.-Los Angelesauthorizing the deduction of periodic dues and initiation feesfrom their wages for remittance to Local 986 or Western Con-ference of Teamsters Organizing Committee, and we will refundto all said employees and former employees from whose wagessuch funds have been withheld the amount of all such deductionsand withholdings.WE WILL NOT in any manner restrain or coerce the employees ofCharles W. Carter Co.-Los Angeles in the exercise of the rightsguaranteed by Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELP-ERS OF AMERICA, AFL-CIO, LOCAL 986,Labor Organization..Dated----------------By-------------------------------------(Representative)(Title)WESTERN CONFERENCE OF TEAMSTERSORGANIZING COMMITTEE,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding is brought under Section 10 (b) of the National Labor Rela-tions Act, 61 Stat. 136, herein called the Act, and stems from a complaint issuedby the General Counsel of the National Labor Relations Board against Charles390609-56-vol. 115-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. Carter Co.-Los Angeles,' herein called Respondent Company,and againstInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, and its Local 986, and its Joint Council No. 42, and its WesternConference of Teamsters Organizing Committee, herein called Respondent Unions.The complaint, dated June 28, 1955, alleged that Respondents had engaged in unfairlabor practices, Respondent Company within the meaning of Section 8 (a) (1), (2),and (3), and Respondent Unions within themeaningof Section 8 (b) (1) (A)and (2) of the Act. Copies of the charges, the consolidated complaint, and noticeof hearing thereon were duly served upon Respondents. In their duly filed answerRespondent Unions denied the commission of any unfair labor practices. In itsoral answer submitted and received at the hearing, Respondent Company in effectdenied the commission of any unfair labor practices.Pursuant to notice a hearing was held at Los Angeles, California, on August 29,1955, before a duly designated Trial Examiner.The parties were represented bycounsel 2 and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce relevant evidence.At the close of the hearing,the parties were afforded an opportunity to argue orally and to file briefs.Oralargument was presented by the General Counsel and no briefs have been received.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANYCharles W. Carter Co.-Los Angeles is a California corporation which maintainsits principal office and place of business at Los Angeles where it is engaged in thesale of parts for trucks, busses, and industrial machinery, as well as in the overhaulof such parts.During the year 1954 Respondent Company sold and shipped partsvalued at $96,963 to the Territory of Hawaii, and parts valued at $69,082 to theStates of Arizona, Nevada, and New Mexico. It also sold parts valued at $124,983to the United States Government, all of which were shipped to installations of thearmed services located in States other than California. I find that the operationsof Respondent Company affect commerce within the meaning of the Act, and that itwould effectuate the purposes of the Act to assert jurisdiction herein.U. THE LABORORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, and its Local 986, and its Joint Council No. 42, and its WesternConference of Teamsters Organizing Committee are labor organizations admittingto membership the employees of Respondent Company.III.THE UNFAIR LABOR PRACTICESA. Introduction;the issueThe complaint alleges that on November 18, 1954, Respondent Company recog-nized Respondent Unions as the bargaining representative of its employees in a unitof approximately 20 to 22 employees, including counter clerks, phone order clerks,shipping clerks, receiving clerks, service clerks, pickup and deliverymen, and thejanitor.It further alleges that Respondents executed a collective-bargaining agree-ment on or about December 7, 1954, which included a clause requiring the above-identified group of employees to join Respondent Unions within 31 days, all this at atime when Respondent Unions had not been duly designated as their representativeby an uncoerced majority of the employees in said unit.Respondent Unions havedenied the commission of any unfair labor practices.Respondent Company has'The pleadings were amended at the hearing to reflect the correct name of RespondentCompany.2 Counsel for Respondent Unions duly filed an answer denying the commission of unfairlabor practices but did not appear for the hearing.The General Counsel announced onthe record that counsel for Respondent Unions had appeared at the former's office someminutes prior to the hour set for the hearing ; had furnished him with certain documentssubpened for the hearing; and had announced that he did not intend to participate inthe hearing.Counsel for Respondent Company also stated- on the record that he hadobserved counsel for Respondent Unions in the vicinity of the hearing room immediatelyprior to the commencement of the hearing. It may be noted that the hearing had beenpreviously postponed at the request of counsel for Respondent Unions.Under these cir-cumstances, the hearing tool: place in the absence of the latter., VCHARLES W. CARTER CO.259answered that it had an "indication"from Respondent Unions at the time the contractwas signed that Respondent Unions represented"some...employees."Respondent Company has a complement of approximately 80 employees.Thegroup involved herein,insofar as the record indicates,had not been previously or-ganized.The mechanics in Respondent Company's shop were and are representedby a different labor organization.The organizational activity set forth hereinafterwas directed,it is clear,solely at the unorganized employees in the above-describedunit.The propriety of said unit is not attacked herein by the General Counsel.Itmay be noted that no representatives of Respondent Unions testified herein.Although the complaint has named four divisions of the Teamsters organization asRespondents,namely, the International,Local 986,JointCouncilNo. 42, andWestern Conference of Teamsters Organizing Committee, the General Counsel didnot establish what titles the union representatives held with the respective organiza-tions.A letter of intent to conclude a contract,described below, was signed onNovember 22, 1954, by Bob Seamon and Charles Ciolino in behalf of JosephDillon of the Western Conference of Teamsters.The contract, signed on December7, 1954,was signed by the same two men in behalf of Local 986.A subsequentaddendum to the contract providing for a checkoff of union dues,was signed by thetwo men several weeks later in behalf of Western Conference.They also signedDillon's name to the last two documents.There is no evidence directly connectingLocal 986 with the Western Conference of Teamsters, although apparently it is anaffiliate thereof.As is apparent,the International and Joint Council No.42 werenot parties to any of the documents attacked herein and it will be recommendedbelow that the case against them be dismissed.B. Sequenceof eventsThe initial attempt to organize the employees in the above-described unit tookplace sometime in June 1954.Two or three persons representing the Teamstersorganization,including Seamon,visitedPresident Jack Ketchum of RespondentCompany.The Teamsters' representatives asked for the cooperation of Ketchum,as he uncontrovertedly testified,in organizing his employees in the unorganized unit.Ketchum declined,stating that the law required him to stay out of the matter andthat it was up to the Union to handle this.He refused their request to meet withthe employees during working hours.The union representatives then asked permis-sion to hold the meeting at the plant at the end of the workday and Ketchum agreed.Such a meeting was held and was attended by most,if not all,of the 20 to 22 menin the unit.The union representatives distributed union designation cards andexplained the- advantages of union membership.Theyproceeded to conduct asecret ballot and counted the votes,but did not disclose the results.The resultapparently was not to their liking, because they appeared to be disgruntled over thetally and soon left.There is no evidence that any of those present signed cardsand there is evidence that the majority of the men destroyed the designation cardswhich had been handed to them.Some days later,on June 24,one of the employees in the unit,Joe Brock,broughta letter to President Ketchum. It was signed by 16 employees of the parts depart-ment, essentially the unit involved herein,and it read as follows:TEAMSTERS AUTOMOTIVE WORKERSLocal Union No. 495846 South Union AvenueLos Angeles 17, CaliforniaGENTLEMEN:We, the undersigned,decline your invitation to join yourlocal Union.We also do not wish to sign the attached card for it gives us no choice as toour thinking.Thank you for your trouble and courtesy.Sincerely yours,PARTS DEPARTMENT EMPLOYEES OFCHARLES W. CARTERCo.-Los ANGELES.The record does not disclose why the letter was directed to Local 495 rather thanLocal 986.The contract subsequentlysigned onDecember 7 reveals that Local495 represents the employees of other concerns in the industry.See alsoAcmeEngravingCo.,21-CA-1993(Intermediate Report issued February 15, 1955, towhich no exceptions were filed).Brock informed Ketchum that he intended tomail this letter.Ketchum replied that it would not be necessary to mail the letterbecause the failure of-the men to sign union cards at the meeting would amplydemonstrate to the union representatives that the employees were not interested inunion representation.Thereis no evidence that the letter was ever mailed. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDKetchum uncontrovertedly testified that he received a number of visits fromrepresentatives of the Teamsters between June and November 1954.These repre-sentatives uniformly expressed themselves to the effect that Ketchum should exerthis influence to change the attitude of his employees on the question of union organ-ization, intimating that a lack of interest by the employees on this question mightresult in a picket line.Ketchum, however, insisted on maintaining a position ofneutrality and did so until the morning of November 17, 1954.On that morning, two pickets appeared at Respondent Company'smain plant.One stationed himself at the rear gate and the other, Seamon, picketed the frontgate.Ketchum was uncertain as to the content of the signs they bore, but recalledthat they identified the pickets as representatives of the AFL.This resulted in asubstantial number of the customers of Respondent Company as well as incomingtrucks refusing to enter the plant premises.After several hours Ketchum tele-phoned his industrial relations adviser and representative herein, Ben Nathanson.He informed Nathanson of the presence of the pickets, told him that he had agreedto negotiate a contract with the Teamsters, and asked Nathanson to handle thematter.Seamon came to Ketchum's office at about this time and Ketchum agreedto discuss a contract with him if the pickets were removed.The pickets wereremoved in midafternoon.On the following day, November 18, the Teamsters' representatives met withNathanson in the latter's office.Among those present were Representatives Dillon,Ciolino, and Seamon; it appears that Ketchum also was present.According toNathanson, this meeting was held "without advance knowledge insofar as the temperof the employees within the appropriate unit was concerned."Nathanson urged thata consent election be held to determine the question of majority representation butthe union representatives refused to agree.The parties then orally agreed on theterms of a contract.These terms included a union-shop clause. It was agreed thatunion application cards would be brought to the plant of Respondent Company formanagement to pass out to the employees after explaining to the employees that acontract of this nature had been agreed upon.The union representatives did claim at this meeting, according to Ketchum, thatthey represented "at least some members of the unit."They produced no evidenceof such representation and neither Nathanson nor Ketchum requested such evidence.According to Ketchum, he knew that several of his employees had formerly belongedto the Teamsters organization some years before during other employment, butthat they had taken withdrawal cards.His testimony also disclosed that none ofthese expressed any present sentiment in favor of Teamsters' representation.A ma-jority of the employees in the unit testified herein and it appears that at the most fourwere in this category of either having left the organization or having taken with-drawal cards some years before.On November 22, Nathanson drew up a letter which the parties considered as aletter of intent to negotiate a contract.This device was utilized because copies ofthe contract then in effect in the automotive parts industry in the area were notavailable.This letter stated that it was prepared in order to formalize the agree-ment reached on November 18 to enter into a contract with the Western Conferenceof Teamsters. In the letter Respondent Company agreed to conform the contract tothe contract then in existence between Local 495 of the Teamsters and automotive-industries in the area.The letter treated with wage rates and holiday pay and stated'that the contract would become effective upon signature as of November 18, 1954, for-t year, consistent with the above-mentioned contract. It was signed by Nathansonand by Ciolino and Seamon in behalf of Joseph Dillon of the Western Conference ofTeamsters.On December 7, 1954, a formal contract was signed by Local 986 and Respond-ent Company.Again Ciolino and Seamon signed in behalf of Dillon.The con-tract was made effective from November 18, 1954, to November 17, 1955, and from,year to year thereafter. It contained the customary provisions of a collective-bar-gaining agreement, treating with rates of pay, hours of work, holidays, vacations,health and welfare fund contributions, arbitration of grievances, and other condi-tions of employment.The contract also contained union-security language providingfor maintenance of union membership and requiring all employees to become and',remain members of Local 986 within 31 days after entering Respondent Company'semploy or after the date of the contract.There is no evidence that Local 986 orany of its affiliates represented any employees on this date, December 7, 1954. Infact, the testimony of the great majority of the employees then in the unit disclosesthat they did not then belong to Local 986; nor had they then designated it as theirbargaining representative. CHARLES W. CARTER CO.261It appearing thereafter that employees in the unit were reluctant to join Local 986,Nathanson suggested that a dues checkoffclausebe agreed to.He was of the beliefthat he could thus prevent representatives of Local 986 from visiting the premises ofRespondent Company, apparently for the purpose of collecting dues.Thus, ap-proximately 2 weeks after December 7, 1954, on a date not precisely fixed herein,Nathanson for Respondent Company and Seamon and Ciolino in behalf of Dillon oftheWestern Conference of Teamsters signed a 1-page undated document requiringRespondent Company,interalia,upon request of the respective employees, to deductdues andinitiationfees and to remitsameto the Union.Respondent Company took active steps to cement this contractual relationshipwith the Unions.Late in November, after coming to terms with the Unions,Ketchum took a trip to Hawaii and returned on or about December 13, 1954. On adate not precisely fixed by the record, but apparentlysometimeduring the first 2weeks of December, Nathanson addressed the employees within the unit involvedherein.He informed them that Respondent Company had cometo an agreementwith the Teamsters; that the best way to handle the matter was to go along with thewishes of the Unions; that a picket line would put Respondent Company out ofbusiness; and that the employees, under the contract, would get a 31-day periodwithin which they would be required to join up.This produced considerable turmoil and dissatisfaction among the employees whowere still opposed to union representation.When Ketchum returned from his trip,on or about December 13, he found matters in this state.Accordingly, he ad-dressed the employees on December 15 or 16; explained that Respondent Companyhad to take this action in order to remain in existence; asked for their cooperation;informed them of the 30-day (actually 31) union-security language; and announcedthat they would have tojoin inorder to retain their jobs.Itwas on this occasion that Ketchum instructed Secretary-Treasurer Hayden ofRespondent Company to distribute union application cards among the employees.Hayden in turn delegated this task to several employees, including one Otis Town-send, who assumed a leading role in this activity.Hayden, it appears, did distrib-ute some cards.Townsend, who was personally not sympathetic to the conceptof union organization, did convene the employees in the unit on the night of Decem-ber 22.As instructed by Hayden, he distributed both union designation cards as wellas cards authorizing dues deductions.At least 17 employees in the unit, a clearmajority, signed both cards either on December 22 or 23. In several cases it ap-pears that the dues deduction card may have been signed several days later.The record demonstrates that 16 of the 17 who signed union designation cardsunder these circumstances were opposed to union representation, did not desire it,and that some, in fact, went so far as to write on the card that they were signingunder protest.Again, as indicated, none of the employees in the unit had desig-nated the Teamsters as their bargaining representative either at the time the letterof intent was signed or even on the date the contract was signed, December 7, 1954.And, although they did designate the Union on December 22 and 23, this took placeonly after the direct intervention of the representatives of Respondent Company whodistributed union cards to the employees, informed them that they had no choice inthe matter, and announced that they had a 31-day period to join the Union or bedischarged.It is clear and I find that under these circumstances the signing of thecards on December 22 and 23 was not a voluntary but rather a coerced expression ofunion adherence by the employees in the unit.Nor is the former union membershipof several employees in the unit of any avail to Respondents.Firstly, their formermembership and present nonmembership would be more indicative of a presentrejection of union membership and, secondly, their cases are insufficient to affect theantiunion majority.Hayden further testified that Respondent Company, since recognizing Local 986,has informed new employees of theunion-securitylanguagein the contract and hasrequired them to fill out union application cards upon entering its employ.Respond-ent Company announced on the record herein that all dues collected by it pur-suantto the checkoff clause have been unilaterally placed by it in a trust fund, pre-sumably until theoutcome of this proceeding.C. ConclusionsSection 9 (a) of the Act, in establishing the principle that a representative desig-nated for the purposes of collective bargaining shall be the exclusive representativeof all the employees in a bargaining unit, states that the representative shall beselected "by the majority of the employees" in the bargaining unit.And Section 8(a) (3) of the Act, in delineating the limited union-security provisions which are 262DECISIONSOF NATIONALLABOR RELATIONS BOARD,permitted under the Act as a condition of employment, specifies that the contractinglabor organization shall be the representative of the employees as provided in Sec-tion 9 (a) of the Act, at the time the agreement is made.This case reduces itself to one where Respondent Unions were recognized byRespondent Company on November 18, and Respondents entered into a contracton December 7, 1954, at a time when Respondent Unions had essentially no rep-resentation in the bargaining unit.Even without a contractual requirement forcompulsory union membership an employer illegally assists and supports a labororganization by granting it exclusive recognition, as Respondent Company did,when it knows that the labor organization does not represent a majority in theappropriate bargaining unit at the time of such recognition. In this case RespondentUnions did not represent a majority and Respondent Company knew this to be thefact.This illegal assistance and support is only aggravated where the agreementgranting recognition requires the covered employees as a condition of their em-ployment to join and pay dues to a labor organization they have not freely chosen,and, in fact, have not chosen at all.While the record demonstrates that RespondentCompany engaged in this conduct primarily because of pressure exerted by Respond-ent Unions, and not because of convictions of its own, it is well established that thiscannot constitute a defense.N. L. R. B. v. Price Valley Lumber Co., et al., 216F. 2d 212 (C. A. 9); andN. L. R. B. v. Lloyd A. Fry Roofing Company, et al.,193 F. 2d 324 (C. A. 9).I find that the General Counsel proveda prima faciecase which RespondentUnions made no effort to rebut; that Respondent Unions did not represent a ma-jority of the employees of Respondent Companyin anappropriate unit when Re-spondent Unions achieved recognition and when the parties signed their union-security agreement.Accordingly, I find that by executing and maintaining a union-security agreement Respondent Company assisted and supported Respondent Unionsin violation of Section 8 (a) (2) of the Act, and interfered with, restrained, andcoerced employees in the exercise of their self-organizational rights in violation ofSection 8 (a) (1) of the Act. It is.further found that by providing in the agree-mentformembership in Respondent Unions as a condition of employment, Re-spondent Company has created discriminatory conditions of employment which areviolative of Section 8 (a) (3) of the Act. I further find that as a party to thisunlawful union-security agreement, Respondent Unions, namely Local 986 andWestern Conference of Teamsters, have violated Section 8 (b) (2) of the Actand have restrained and coerced employees within the meaning of Section 8 (b)(1) (A) of the Act.N. L. R. B. v. Henry Heide, Inc.,219 F. 2d 46 (C. A. 2);Hibbard Dowel Co.,113 NLRB28; Robbie Shoe Corp.,113 NLRB 314;The ItemCompany,113 NLRB67; District Lodge 67, International Association of Machinists,AFL,110 NLRB727; InternationalMetal Products Company,104 NLRB 1076;Haffenreffer & Co., Inc.,104 NLRB 206;John B. Shriver Company,103 NLRB23; andUniversal Food Service, Inc.,104 NLRB 1.3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connectionwith the operations of Respondent Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I shall recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that the Respondent Company unlawfully recognized and renderedsupport to Respondent Unions and unlawfully entered into a bargaining contract8Although Secretary-TreasurerHayden of Respondent Company testified that newemployees are required to fill out applications for union membership uponenteringRe-spondent Company's employ, I have some doubt that the complaint specifically attackedthis practice and do not believe the matter to have been litigated. InHearst PublishingCompany, Inc,113 NLRB 384, the Board found such a practice, where it stemmed fromcontract provisions, to be violative of the ActSee alsoBazley and JunedaleMeat MarketsCompany,114 NLRB 66. In the present case, there was no such contract provision.However, in view of the question whether this issue is before me for decision, and inas-much as the remedy hereinafter recommended will in any event be diapositive of theproblem on a broader basis, I make no finding of an unfair labor practice on this matter. .GENERAL FOODS CORPORATION263containing union-security provisions.Itwill therefore be recommended that Re-spondent Company withdraw and withhold all recognition from Respondent Unionsas the collective-bargaining representative of its employees;cease-giving effect to itscontract of December 1954 with that organization, or to any extension, renewal,modification, or supplement thereof, or to any superseding contract, unless and untilit is certified by the Board as such representative; and that Respondents reimburse allemployees and former employees for all sums withheld for dues and fees.HibbardDowel Co., supra.However, nothing herein shall be construed as requiring Re-spondent Company to vary or abandon the wages, hours, seniority, or other sub-stantive features of its relations with the employees themselves which it may haveestablished in performance of said contract as extended, renewed, modified, sup-plemented, or superseded, or to prejudice the assertion by the employees of any rightsthey may have under such contract.Respondent Company's coercion of employees to join Respondent Unions, thepotent support and assistance rendered to that organization, including its unlawfulrecognition and bargaining with it as the exclusive representative of its employees,although carried out by Respondent Company primarily as the result of pressure byRespondent Unions, demonstrate that the commission of similar unfair labor prac-ticesmay be anticipated in the future.The remedy should be coextensive with thethreat.I shall, therefore, recommend that Respondents be ordered to cease anddesist from infringing in any manner upon the rights guaranteed by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and on the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL, and its Local 986, and its Joint Council No. 42, and itsWestern Conference of Teamsters Organizing Committee are labor organizationswithin themeaningof Section 2 (5) of the Act.2.By recognizing, by executing and maintaining a contract containing union-security provisions with Respondent Unions, and by enforcing said provisions, therebyencouraging membership in Respondent Unions, Respondent Company has engagedin unfair labor practices within the meaning of Section 8 (a) (2) and (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed by Section 7 of the Act, Respondent Company has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.By executing and maintaining a contract containing union-security provisions,and by attempting to cause Respondent Company to discriminate against employeesin violation of Section 8 (a) (3) of the Act, Respondent Unions, Local 986 andWestern Conference of Teamsters Organizing Committee, have engaged in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act, Respondent Unions, Local 986 and Western Conference ofTeamsters Organizing Committee, have engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]-General Foods Corporation,Northland Dairy Division,PetitionerandGeneral Teamsters Union,Local 406, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO.Case No. 7-ISM-146.Jan-uary 30,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Gottfried,115 NLRB No. 45.